Case 2:20-cr-00213-NR Document 3 Filed 08/19/20 Page 1of1

bolo FILED

IN THE UNITED STATES DISTRICT COURT -
FOR THE WESTERN DISTRICT OF PENNSYLVANIA AUG 19 2020

CLERK U.S. DISTRICT COURT

UNITED STATES OF AMERICA ) Criminal No. Ze -2, yes DIST. OF PENNSYLVANIA
v. | | | (21 U.S.C. § $43(a)(3))
_ANN MAKEPEACE 5 [UNDER SEAL]
INDICTMENT
COUNT ONE
The grand jury charges:

From on or about February 24, 2020, and continuing until on or about March 20,
2020, in the Western District of Pennsylvania, the defendant, ANN MAKEPEACE, did knowingly,
intentionally and unlawfully acquire and obtain hydromorphone, a Schedule II controlled
substance, by misrepresentations, fraud, and deception, to wit: by falsely representing that said
hydromorphone was being obtained to administer to a patient, when in fact, and as the defendant,
ANN MAKEPEACE, well knew,.said hydromorphone was for MAKEPEACE’S own use.

In violation of Title 21, United States Code, Section 843(a)(3).

     
 

   
 

    

POREPERSON

   
  

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

 
